                                                 THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,                   )   No. CR19-080RAJ
 9                                               )
                   Plaintiff,                    )
10                                               )   ORDER GRANTING MOTION TO
           v.                                    )   SEAL DEFENDANT’S SENTENCING
11                                               )   MEMORANDUM
     BRYAN E. SARNOWSKI,                         )
12                                               )
                   Defendant.                    )
13                                               )
14
            THIS MATTER has come before the undersigned on the motion of defendant,
15
     Bryan Sarnowski, to file Defendant’s Sentencing Memorandum under seal. The Court
16
     finds there are compelling reasons to permit the filing of the document under seal.
17
            IT IS HEREBY ORDERED that Defendant’s Motion to Seal (Dkt. # 45) is
18
     GRANTED. Defendant shall be permitted to file Defendant’s Sentencing Memorandum
19
     under seal.
20
            DATED this 7th day of May, 2021.
21
22
23
                                                      A
                                                      The Honorable Richard A. Jones
24                                                    United States District Judge

25
26
      ORDER GRANTING MOTION                                      FEDERAL PUBLIC DEFENDER
      TO SEAL DEFENDANT’S                                           1601 Fifth Avenue, Suite 700
      SENTENCING MEMORANDUM                                           Seattle, Washington 98101
      (Bryan Sarnosski; CR19-080RAJ)                                             (206) 553-1100
